                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


COLLEEN DUNN
                      Plaintiff,

       v.                                                  Case No. 20-C-1113

ANDREW M. SAUL,
Commissioner of the Social Security Administration
                 Defendant.


                                              ORDER

       Plaintiff Colleen Dunn requests leave to proceed in forma pauperis in this action for

judicial review of an unfavorable decision by the Commissioner of the Social Security

Administration. On review of the motion, I am satisfied that plaintiff is unable to pay the filing

fee. Plaintiff further avers that she is entitled to the relief sought in the complaint, and on review

of the complaint I am unable to determine that the action is frivolous or that the complaint fails

to state a claim. See 28 U.S.C. § 1915.

       THEREFORE, IT IS ORDERED that plaintiff’s motion for leave to proceed without

prepayment of the filing fee (R. 2) is GRANTED.

       Dated at Milwaukee, Wisconsin this 22nd day of July, 2020.

                                             s/ Lynn Adelman
                                             LYNN ADELMAN
                                             District Judge




        Case 2:20-cv-01113-LA Filed 07/22/20 Page 1 of 1 Document 5
